Citation Nr: 0300631	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  In 
September 2000, the RO concluded that new and material 
evidence had not been submitted, and the veteran's claim 
for service connection for a psychiatric disability was 
not reopened, and remained denied.  

De novo adjudication of the issue of entitlement to 
service connection for a psychiatric disability will be 
the subject of the Remand following the Order section of 
this decision.


FINDINGS OF FACT

1.  In an unappealed June 1997 decision, the RO concluded 
that new and material evidence had not been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability.

2.  The evidence added to the record since the June 1997 
RO decision is not cumulative of the evidence previously 
considered and is so significant that it must be 
considered in order to decide fairly the merits of the 
claim for service connection for an acquired psychiatric 
disability.


CONCLUSION OF LAW

The evidence received since the June 1997 RO decision is 
new and material, and the claim for service connection for 
an acquired psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110 (West Supp. 2002).  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Once entitlement to service connection for a disability 
has been denied by an unappealed decision, that 
determination is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.1100 (2002).  In order to 
later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).  Under this standard, new evidence may be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for an 
acquired psychiatric disorder was the RO's decision in 
June 1997.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the United States 
Court of Appeals for Veterans Claims cases regarding 
finality, the additional evidence submitted since that 
determination.  

The evidence submitted since the RO's June 1997 decision 
includes statements from several private physicians and 
various statements from the veteran and his relatives.  

The Board notes that service connection for an acquired 
psychiatric disability was denied by the RO in June 1997 
on the basis that the additional evidence submitted by the 
veteran was not new and material.  Therefore, the claim 
was not reopened, and the rating decision of November 1991 
remained final.  In this regard, the Board observes that 
the RO's determination of 1991 was predicated on a 
determination that the service medical records were 
negative for findings indicative of a psychiatric 
disability.  A Board decision dated earlier in June 1997 
found that while evidence of current psychiatric 
disability had been submitted, there was no demonstration 
such disability was related to service.

The additional evidence received since the RO's decision 
of later June 1997 includes an August 1997 statement from 
Jose M. Reyes Davila, M.D.  He noted that he had treated 
the veteran from February 1982 to February 1983 for mental 
disorders.  The physician stated that the veteran was very 
sick when he began treatment.  He related that according 
to the veteran and his relatives, when he was in service, 
the veteran and some friends were shot at by members of 
his own company.  As a result of this experience, the 
veteran became extremely nervous and had to be treated for 
this condition while on active duty.  Dr. Reyes Davila 
noted that the veteran had subsequently been treated by 
other psychiatrists, all of whom felt he had chronic 
undifferentiated schizophrenia.  He opined that the 
veteran's chronic condition was precipitated by the 
traumatic experience he was exposed to while in service, 
and that after that experience, the veteran became very 
anxious and eventually psychotic.  This evidence is 
clearly new in that it was not previously of record.  In 
addition, it obviously bears directly and substantially on 
the question before the Board, that is, whether the 
veteran has an acquired psychiatric disability that is 
related to service.  This evidence is of such significance 
that it must be considered in order to adjudicate the 
claim fairly.  The Board finds, accordingly, that the 
additional evidence is new and material, warranting 
reopening of the claim for service connection for an 
acquired psychiatric disability.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act 
imposed certain notification requirements and clarified 
VA's duty to assist claimants in developing evidence 
pertinent to their claims.  The Act also eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arose.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question 
for the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Even the Veterans Claims 
Assistance Act of 2000 recognizes this.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).  Consequently, because the 
Board's decision is favorable to the veteran on the 
question of reopening, and as noted in the introduction 
above, because further development will be undertaken on 
the underlying service connection issue, action under the 
Veterans Claims Assistance Act of 2000 is not required as 
to the claim to reopen.  



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disability.  To this extent, the appeal is granted.


REMAND

Additional development is needed in this case regarding 
the reopened claim of service connection for an acquired 
psychiatric disability.  Accordingly, the case is remanded 
for the following action:

1.  After obtaining the appropriate 
authorization necessary, the RO should 
obtain all medical records of treatment 
of the veteran for a psychiatric 
disability by Dr. Jose M. Reyes Davila, 
P.O. Box 906, Humacao, Puerto Rico  
00792 during the period from February 
1982 to February 1983.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of 
any current psychiatric disability.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
describe how the symptoms of the 
veteran's psychiatric disability affect 
his social and industrial capacity, and 
whether the condition is permanent in 
nature.  The examiner is requested to 
furnish an opinion concerning whether 
it is at least as likely as not that 
the veteran's current psychiatric 
disability is related to service.  He 
should also comment on the August 1997 
opinion from Dr. Davila, and any 
subsequent statement submitted by the 
physician.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code 
assigned.  The examiner should be 
provided the claims folder for review.

After the above development is accomplished, the RO should 
review the merits of the claim for service connection for 
a psychiatric disability.  If the claim is denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case, and given an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board as appropriate.  The purpose of this 
REMAND is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

